UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 11, 2011 MICROCHIP TECHNOLOGY INCORPORATED (Exact Name Of Registrant As Specified In Its Charter) Delaware 0-21184 86-0629024 (State Or Other Jurisdiction Of Incorporation) (Commission File No.) (IRS Employer Identification No.) 2355 West Chandler Boulevard, Chandler, Arizona85224-6199 (Address Of Principal Executive Offices) (480) 792-7200 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. The information pursuant to Item 2.02 in this report on Form 8-K is being furnished as contemplated by General Instruction B(2) to Form 8-K and shall not be deemed "filed" forpurposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that Section. On July 11, 2011, we announced the preliminary results of our net sales and earnings per share for the first fiscal quarter ended June 30, 2011.The complete release is attached to this report as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Microchip Technology Announces Preliminary Net Sales and EPS Results For First Quarter fiscal 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated:July 11, 2011 Microchip Technology Incorporated (Registrant) By:/s/ J. Eric Bjornholt J. Eric Bjornholt Vice President, Chief Financial Officer (Principal Accounting and Financial Officer) EXHIBITS Microchip Technology Announces Preliminary Net Sales and EPS Results For First Quarter fiscal 2012
